DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/099,491 is responsive to communications filed on 10/22/2020, in reply to the Non-Final Rejection of 06/23/2020. Currently, claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to the drawing and claim objections, the Applicant submits that the amendments to the claims are sufficient to overcome these objections. The Examiner respectfully agrees. As such, the objections have been withdrawn.

In regard to claims 1-18, these claims were rejected under 35 U.S.C. 112 for various reasons. The Applicant submits that the amendments to the claims are sufficient to overcome the rejections under 35 U.S.C. 112. As shown in the rejections below, the Examiner respectfully agrees that the claim amendments address many of the previously presented rejections under 35 U.S.C. 112, but do not remedy all of them, and the newly presented amendments have created some additional rejections under 35 U.S.C. 112. The remaining rejections can be found below. 

In regard to claim 1, the Applicant submits that the quality evaluation is not directly measured in the observation space, which do not have the step of resampling points on the sphere. In addition, in the S-PSNR method, Yu discloses "the pixel values at these locations are computed and the error between these pixels is calculated," which means the errors are computed only on pixel locations which have corresponding sampling points on the uniform sphere. In contrast, the Applicant submits, according to claim 1 of the present application, the error of all groups of pixels are computed by a weighted method. S-PSNR chooses uniform sampling points and needs resampling, while claim 1 is a weighted method and 
	The Examiner respectfully disagrees.  With regard to claim 1 being a "weighted method" and weight being a factor, the Examiner submits that the teachings of Yu also include a weighted method, as discussed in page 35, section 6.2 noting the S-PSNR is computed with sphere points weighted by point access frequency, or using different quality metrics, such as all points weighted equally, etc. Additionally, section on page 33 notes that the error over the entire set of points on the sphere is averaged to compute the S-PSNR to determine the quality over all possible viewports. Thus it can be seen that errors are computed for all groups of pixels, and not just specific locations. As such, the teachings of Yu include all of the limitations presented in claim 1.

In regard to claims 6, 11, and 15, the Applicant submits that these claims recite similar features to those presented in claim 1, and thus are allowable for similar reasons. As discussed above, the teachings of Yu include all of the limitations presented in claim 1, and as such, claims 6, 11, and 15 shall remain rejected for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "an absolute value of differences of the pixel values of the respective group of pixels" in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. There is no prior reference in the claim limitations to any of a “pixel values,” or a “respective group of pixels.”

Claim 1 is additionally rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention due to the limitation “processing the distortion values of the digital images ... according to an area of group of pixels.” It is unclear what is meant by processing values according to an area of group of pixels, or how such an area impacts the processing. Additionally, it is unclear what “processing” entails and how it is different from the use of the distortion values in the “measuring ... by summing a distortion value” limitation.

Claims 2-5 are also rejected, as these claims are either directly or indirectly dependent upon the independent claim 1, and fail to remedy the claim deficiencies discussed above in regard to claim 1.

Claim 4 recites the limitation "the surrounded area" in lines 5 and 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a surrounded area” in the claim, or in claims from which it depends.

Claim 5 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention due to the limitation “the group of pixels on each axis that does not exceed the unit distance between the pixels.” There is insufficient antecedent basis for the limitations “each axis” and “the unit distance” in the claim limitations.

Claim 5 is additionally rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention due to the limitation “the infinitesimal at the center point of the pixel.” There is insufficient antecedent basis for “the infinitesimal” and “the center point” in the claim limitations.

Claim 5 is additionally rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention due to the limitation “taking the area determined by the infinitesimal at the center point of the pixel.” As discussed above, it is unclear what is meant by “the infinitesimal,” as there is insufficient antecedent basis for this limitation. Additionally, it is unclear how an “infinitesimal” determines the area, and it is additionally unclear if the “area” is the pixel itself, or a subset of the pixel.

In regard to claim 5, for the sake of applying prior art given indefiniteness and the lack of clarity of the claim limitations, claim 5 shall be interpreted as “wherein the method to locate a relevant area corresponding to a pixel group comprises at least one of the following methods: ... g) when the pixel
group is one pixel, the relevant area of the corresponding to the pixel group is the area determined by the pixel.” As such, the relevant area of the pixel will be interpreted as the pixel itself.

Claims 6-10 recite substantially similar limitations to claims 1-5, respectively, and as such are rejected for similar reasons to those stated above with regard to claims 1-5.

In regard to claim 11, this claim recites similar limitations to those presented in claim 1, and as such, the basis of each of the rejections under 35 U.S.C. 112(b) discussed above regarding claim 1 are also relevant to the limitations of claim 11, and thus, claim 11 also has multiple grounds of rejection under 35 U.S.C. 112(b).

Claims 12-14 are also rejected, as these claims are either directly or indirectly dependent upon the independent claim 11, and fail to remedy the claim deficiencies discussed above in regard to claim 11.

In regard to claim 15, this claim recites similar limitations to those presented in claim 6, and as such, the basis of each of the rejections under 35 U.S.C. 112(b) discussed above regarding claim 6 are 

Claims 16-18 are also rejected, as these claims are either directly or indirectly dependent upon the independent claim 15, and fail to remedy the claim deficiencies discussed above in regard to claim


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. “A Framework to Evaluate Omnidirectional Video Coding Schemes,” 2015 IEEE International Symposium on Mixed and Augmented Reality, IEEE, 29 September 2015, Pages 31-36, XP32809476, hereinafter referred to as Yu.

In regard to Claim 1, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches a digital image quality evaluation method (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video, and giving an estimate of the quality of the views presented to the user) measuring the quality of a digital image in space to be evaluated which is representation space of an image to be evaluated comparing to a reference image in a reference space which is representation space of said reference image (Yu page 32, section 2, ‘Contributions of this paper’ noting giving an estimate of the quality of the views presented to the user, and approximating the average quality over all possible viewing directions; Yu 6.1 Mapping Comparisons noting Viewport quality is calculated as presented in Sec. 4), the method comprising:
summing an absolute value of differences of the pixel values of the respective group of pixels of digital images in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed) and digital images in the reference space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting a point on a sphere marked as ‘s’ is mapped to corresponding locations on the ground truth ‘g’) pixel by pixel to obtain distortion values (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports); 
processing the distortion values of the digital images in the space to be evaluated according to an area of groups of pixels in observation space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports);
measuring the quality of the digital images in the space to be evaluated (Yu page 32, section 2, ‘Contributions of this paper’ noting giving an estimate of the quality of the views presented to the user, and approximating the average quality over all possible viewing directions; Yu 6.1 Mapping Comparisons noting Viewport quality is calculated as presented in Sec. 4) by summing a distortion value of the groups of pixels of an entire digital image to be evaluated after the processing (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; and Yu page 35 section 6.2 ‘Spherical PSNR vs. Viewport PSNR’ noting computing the resulting quality using different quality metrics).

In regard to claim 2, Yu teaches all of the limitations of claim 1 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the pixel group comprises at least one of the following expressions: a) one pixel; b) one set of spatially continuous pixels in the space; c) one set of temporally discontinuous pixels in the space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; As such, it can be seen that the pixel values at locations described in Yu correspond to groups consisting of one pixel, mapped to at least (a)).

In regard to claim 3, Yu teaches all of the limitations of claim 1 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches at least one of the following processing methods:
b)    converting the digital image in the reference space into the same space as the space to be converted (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video; and Yu Figs. 2 and 4 showing ground truth reference space, and spherical space being evaluated), after calculating each difference of each pixel value between a corresponding pixel in the group of pixels of the digital image in the converted reference space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed) and the corresponding pixel in the group of pixels of the digital image in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed), summing the absolute value of differences calculated before (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports);

In regard to claim 4, Yu teaches all of the limitations of claim 1 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the method to process the distortion value of the digital images in the space to be evaluated according to the area of the groups of pixels in observation space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports) comprises at least one of the following processing methods:
b)    projecting the surrounded area corresponding to the group of pixels of digital image in the space to be evaluated into the observation space corresponding to the group of pixels of digital image in the reference space into the observation space (Yu pages 32-33, section 4, ‘Viewport-based Quality Evaluation’ noting a scene is formed by projecting 3D points onto the image plane using a perspective transformation. In order to compute a uniform grid of pixels in the viewport, we start with the desired locations in the viewport and reverse the mapping to compute corresponding locations on the sphere. We repeat this process for all the desired points on the viewport and determine the corresponding set of points on the sphere) and calculate the ratio of the corresponding area to the total area of the image in the observation space (Yu page 33, section 5: ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute spherical peak signal to noise ratio).; multiplying the ratio and the distortion value of the digital images in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; and Yu page 35 section 6.2 ‘Spherical PSNR vs. Viewport PSNR’ noting computing the resulting quality using different quality metrics).

In regard to claim 5, Yu teaches all of the limitations of claim 4 as discussed above. In addition, as best understood given the lack of enablement of the limitations discussed above in the rejections  above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the method to locate the surrounded area corresponding to the group of pixels comprises at least one of the following methods:
f)    when the group of pixels is one pixel, taking the area determined by the infinitesimal at the center point of the pixel (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined).

In regard to claim 6, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches a digital image quality evaluation apparatus measuring the quality of a digital image in space to be evaluated which is representation space of an image to be evaluated comparing to a reference image in a reference space which is representation space of said reference image (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video, and giving an estimate of the quality of the views presented to the user) comprising:
a distortion generation module to sum the absolute value of differences of the pixel values of each group of pixels of the digital image in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed) and the digital image in the reference space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting a point on a sphere marked as ‘s’ is mapped to corresponding locations on the ground truth ‘g’) pixel by pixel to obtain the distortion value; an input of distortion generation module is a reference spatial digital image and the space to be evaluated and an output is distortion corresponding to the group of pixels in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is 
a weighted distortion processing module to process the distortion value according to the area of the group of pixels of the digital image in the space to be evaluated on an observation space (Yu page 35, section 6.2 noting the S-PSNR is computed with sphere points weighted by point access frequency, or using different quality metrics, such as all points weighted equally, etc.), the input of which is the space to be evaluated and the output weighted distortion processing module is the corresponding weights of the group of pixels in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; and Yu page 35 section 6.2 ‘Spherical PSNR vs. Viewport PSNR’ noting computing the resulting quality using different quality metrics);
a quality evaluation module that uses the processed distortion corresponding to the group of pixels of the digital image of an entire image to be evaluated  and the corresponding weights of the digital image (Yu page 35, section 6.2 noting the S-PSNR is computed with sphere points weighted by point access frequency, or using different quality metrics, such as all points weighted equally, etc.) to evaluate the quality of the digital image to be evaluated (Yu page 32, section 2, ‘Contributions of this paper’ noting giving an estimate of the quality of the views presented to the user, and approximating the average quality over all possible viewing directions; Yu 6.1 Mapping Comparisons noting Viewport quality is calculated as presented in Sec. 4); the input of quality evaluation module is the corresponding weights of the group of pixels (Yu page 35, section 6.2 noting the S-PSNR is computed with sphere points weighted by point access frequency, or using different quality metrics, such as all points weighted equally, etc.) and the distortion value corresponding to the group of pixels in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined), and the output of quality evaluation module is the quality of the digital image in the observation space (Yu page 32, 

In regard to claim 7, Yu teaches all of the limitations of claim 6 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the group of pixels comprises at least one of the following expressions: a) one pixel; b) one set of spatially continuous pixels (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; As such, it can be seen that the pixel values at locations described in Yu correspond to groups consisting of one pixel, mapped to at least (a)).

In regard to claim 8, Yu teaches all of the limitations of claim 6 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches at least one of the following processing methods:
b)    converting the digital image in the reference space into the same space as the space to be converted (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video; and Yu Figs. 2 and 4 showing ground truth reference space, and spherical space being evaluated), after calculating each difference of each pixel value between the corresponding pixel in the group of pixels of the digital image in the converted reference space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed) and the corresponding pixel in the group of pixels of the digital image in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed), summing the absolute value of differences calculated before (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed ;

In regard to claim 9, Yu teaches all of the limitations of claim 6 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the method to process the distortion value of the digital images in the space to be evaluated according to the area of the groups of pixels in observation space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports) comprises at least one of the following processing methods:
b)    projecting the surrounded area corresponding to the group of pixels of digital image in the space to be evaluated into the observation space corresponding to the group of pixels of digital image in the reference space into the observation space (Yu pages 32-33, section 4, ‘Viewport-based Quality Evaluation’ noting a scene is formed by projecting 3D points onto the image plane using a perspective transformation. In order to compute a uniform grid of pixels in the viewport, we start with the desired locations in the viewport and reverse the mapping to compute corresponding locations on the sphere. We repeat this process for all the desired points on the viewport and determine the corresponding set of points on the sphere) and calculate the ratio of the corresponding area to the total area of the image in the observation space (Yu page 33, section 5: ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute spherical peak signal to noise ratio).; multiplying the ratio and the distortion value (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; and Yu page 35 

In regard to claim 10, Yu teaches all of the limitations of claim 9 as discussed above. In addition, as best understood given the lack of enablement of the limitations discussed above in the rejections under 35 U.S.C. 112(a) and the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the method to locate the relevant area corresponding to the pixel group comprises at least one of the following methods:
f)    when the group of pixels is one pixel, taking the area determined by the infinitesimal at the center point of the pixel (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined).

In regard to Claim 11, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches a digital image quality evaluation method (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video, and giving an estimate of the quality of the views presented to the user) for measuring the quality of a digital image in space to be evaluated which is representation space of an image to be evaluated comparing to a reference image in a reference space which is representation space of said reference image (Yu page 32, section 2, ‘Contributions of this paper’ noting giving an estimate of the quality of the views presented to the user, and approximating the average quality over all possible viewing directions; Yu 6.1 Mapping Comparisons noting Viewport quality is calculated as presented in Sec. 4), the method comprising:
obtaining distortion values of each group of pixels in the digital image by using pixel values of the respective groups of pixels of digital images in the space to be evaluated and reference space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed; Yu page 33, section 5, ‘Spherical Domain ; 
processing the distortion values of the group of pixels of the digital images in the space to be evaluated according to the area in observation space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports);
measuring the quality of the digital images in the space to be evaluated (Yu page 32, section 2, ‘Contributions of this paper’ noting giving an estimate of the quality of the views presented to the user, and approximating the average quality over all possible viewing directions; Yu 6.1 Mapping Comparisons noting Viewport quality is calculated as presented in Sec. 4) by summing a distortion value of the group of pixels of an entire digital image to be evaluated after the processing (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; and Yu page 35 section 6.2 ‘Spherical PSNR vs. Viewport PSNR’ noting computing the resulting quality using different quality metrics).

In regard to claim 12, Yu teaches all of the limitations of claim 11 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches at least one of the following processing methods:
b)    converting the digital image in the reference space into the same space as the space to be converted (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video; and Yu Figs. 2 and 4 showing ground truth reference space, and spherical space being evaluated), after calculating each difference of each pixel value between the corresponding pixel in the group of pixels of the digital image in a converted reference space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed) and the corresponding pixel in the group of pixels of the digital image in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed), summing the absolute value of differences calculated before (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports);

In regard to claim 13, Yu teaches all of the limitations of claim 11 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the method to process the distortion value of the digital images in the space to be evaluated according to the area of the group of pixels in observation space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports) comprises at least one of the following processing methods:
b)    projecting the surrounded area corresponding to the group of pixels of digital image in the space to be evaluated into the observation space corresponding to the group of pixels of digital image in the reference space into the observation space (Yu pages 32-33, section 4, ‘Viewport-based Quality Evaluation’ noting a scene is formed by projecting 3D points onto the image plane using a perspective transformation. In order to compute a uniform grid of pixels in the viewport, we start with the desired locations in the viewport and reverse the mapping to compute corresponding and calculate the ratio of the corresponding area to the total area of the image in the observation space (Yu page 33, section 5: ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute spherical peak signal to noise ratio).; multiplying the ratio and the distortion value (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; and Yu page 35 section 6.2 ‘Spherical PSNR vs. Viewport PSNR’ noting computing the resulting quality using different quality metrics).

In regard to claim 14, Yu teaches all of the limitations of claim 13 as discussed above. In addition, as best understood given the lack of enablement of the limitations discussed above in the rejections under 35 U.S.C. 112(a) and the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the method to locate the relevant area corresponding to the pixel group comprises at least one of the following methods:
f)    when the group of pixels is one pixel, taking the area determined by the infinitesimal at the center point of the pixel (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined).

In regard to claim 15, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches a digital image quality evaluation apparatus measuring the quality of a digital image in space to be evaluated which is representation space of an image to be evaluated comparing to a reference image in a reference space which is representation space of said reference image (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video, and giving an estimate of the quality of the views presented to the user), the apparatus comprising:
a distortion generation module to obtain a distortion value of pixel values of each group of pixels in the digital image to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed) and the digital image in the reference space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting a point on a sphere marked as ‘s’ is mapped to corresponding locations on the ground truth ‘g’) pixel by pixel with corresponding pixel values of the digital image in the reference space; an input of distortion generation module is the digital images in reference space and the space to be evaluated and an output of distortion generation module is distortion values for the group of pixels in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports);
a weighted distortion processing module to process the distortion value of the group of pixels of the digital image in the space to be evaluated according to the area in the observation space (Yu page 35, section 6.2 noting the S-PSNR is computed with sphere points weighted by point access frequency, or using different quality metrics, such as all points weighted equally, etc.), the input of which are the area of group of pixels in the digital image to be evaluated and the observation space, and the output of weighted distortion processing module is the corresponding weights of the group of pixels in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; and Yu page 35 section 6.2 ‘Spherical PSNR vs. Viewport PSNR’ noting computing the resulting quality using different quality metrics);
a quality evaluation module that uses the processed distortion corresponding to the group of pixels of the digital image of an entire image to be evaluated  and corresponding weights of the digital image (Yu page 35, section 6.2 noting the S-PSNR is computed with sphere points weighted by point access frequency, or using different quality metrics, such as all points weighted equally, etc.) to evaluate the quality of the digital image to be evaluated (Yu page 32, section 2, ‘Contributions of this paper’ noting giving an estimate of the quality of the views presented to the user, and approximating the average quality over all possible viewing directions; Yu 6.1 Mapping Comparisons noting Viewport quality is calculated as presented in Sec. 4); the input of quality evaluation module is the corresponding weights of the group of pixels (Yu page 35, section 6.2 noting the S-PSNR is computed with sphere points weighted by point access frequency, or using different quality metrics, such as all points weighted equally, etc.) and the distortion value corresponding to the group of pixels in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined), and the output of quality evaluation module is the quality of the digital image in the observation space (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video, and giving an estimate of the quality of the views presented to the user).

In regard to claim 16, Yu teaches all of the limitations of claim 15 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches at least one of the following processing methods:
b)    converting the digital image in the reference space into the same space as the space to be converted (Yu page 32, section 2, ‘Contributions of this paper’ noting a method to compare original and coded omnidirectional video; and Yu Figs. 2 and 4 showing ground truth reference space, and spherical space being evaluated), after calculating each difference of each pixel value between the corresponding pixel in the group of pixels of the digital image in a converted reference space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed) and the corresponding pixel in the group of pixels of the digital image in the space to be evaluated (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting locations ‘r’ corresponding to the same point ‘s’ on the sphere is accessed), summing the absolute value of differences calculated before (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the ;

In regard to claim 17, Yu teaches all of the limitations of claim 15 as discussed above. In addition, as best understood given the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the method to process the distortion value of the digital images in the space to be evaluated according to the area of the group of pixels in observation space (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting viewport based comparison can be used as a distortion measure; pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined. The error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports) comprises at least one of the following processing methods:
b)    projecting the surrounded area corresponding to the group of pixels of digital image in the space to be evaluated into the observation space corresponding to the group of pixels of digital image in the reference space into the observation space (Yu pages 32-33, section 4, ‘Viewport-based Quality Evaluation’ noting a scene is formed by projecting 3D points onto the image plane using a perspective transformation. In order to compute a uniform grid of pixels in the viewport, we start with the desired locations in the viewport and reverse the mapping to compute corresponding locations on the sphere. We repeat this process for all the desired points on the viewport and determine the corresponding set of points on the sphere) and calculate the ratio of the corresponding area to the total area of the image in the observation space (Yu page 33, section 5: ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute spherical peak signal to noise ratio).; multiplying the ratio and the distortion value (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting the error over the entire set of points on the sphere is averaged to compute the S-PSNR used to summarize the average quality over all possible viewports; and Yu page 35 

In regard to claim 18, Yu teaches all of the limitations of claim 17 as discussed above. In addition, as best understood given the lack of enablement of the limitations discussed above in the rejections under 35 U.S.C. 112(a) and the indefiniteness of the limitations discussed above in the rejections under 35 U.S.C. 112(b), Yu teaches wherein the method to locate the relevant area corresponding to the pixel group comprises at least one of the following methods:
f)    when the group of pixels is one pixel, taking the area determined by the infinitesimal at the center point of the pixel (Yu page 33, section 5, ‘Spherical Domain Comparison’ noting pixel values at locations are computed and the error between these pixels is determined. Next, the location corresponding to the same point on the sphere is accessed, and the error between the pixels is determined).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488